Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brannon Mckay on 01/27/2022.
In the claims, amend the claims as indicated below:
	1. (Currently amended) A method for restoring a Software-Defined Data Center ("SDDC"), comprising: 
receiving a selection, on a graphical user interface ("GUI"), to recover the SDDC from one of (1) entity stores and (2) a controller database, wherein the entity stores correspond to virtual objects in the SDDC; 
retrieving states from the entity stores that correspond to the virtual objects; determining, for a first virtual object, that a difference exists between a first state from a corresponding first entity store and state information in the controller database; 
, wherein the selection is to recover from the controller database, and wherein the reconciling includes updating the first entity store to include the state information from the controller database;
determining if all virtual objects of the SDDC have been reconciled by comparing the states of the entity stores to the state information of the controller database; 
when a difference exists between the states and state information with respect to a second object of the virtual objects, presenting the second object and its differences on Docket No. F070.0225the GUI, and receiving a manual input for the state of the second object, wherein the manual input causes a controller to update an entity store of the second object to store the manual input as the state.
3. (Cancelled).
4. (Cancelled).
5. (Cancelled).
6. (Currently amended) The method of claim 1, further comprising receiving a second selection to reverse the direction for reconciliation, wherein the second selection causes a controller to update an entity store of the second object from the controller database.
8. (Currently amended) A non-transitory, computer-readable medium for restoring a Software-Defined Data Center ("SDDC"), the instructions causing a processor to perform stages comprising: 
receiving a selection, on a graphical user interface ("GUI"), to recover the SDDC from one of (1) entity stores and (2) a controller database, wherein the entity stores correspond to virtual objects in the SDDC; 
retrieving states from the entity stores that correspond to the virtual objects;

, wherein the selection is to recover from the controller database, and wherein the reconciling includes updating the first entity store to include the state information from the controller database;
determining if all virtual objects of the SDDC have been reconciled by comparing the states of the entity stores to the state information of the controller database; 
when a difference exists between the states and state information with respect to a second object of the virtual objects, presenting the second object and its differences on Docket No. F070.0225the GUI, and receiving a manual input for the state of the second object, wherein the manual input causes a controller to update an entity store of the second object to store the manual input as the state.
10. (Cancelled).
11. (Cancelled).
12. (Cancelled).
13. (Currently amended) The non-transitory, computer-readable medium of claim 8, the stages further comprising receiving a second selection to reverse the direction for reconciliation, wherein the second selection causes a controller to update an entity store of the second object from the controller database.
15. (Currently amended) A system for restoring a Software-Defined Data Center ("SDDC"), comprising: a non-transitory, computer-readable storage medium that 
receiving a selection, on a graphical user interface ("GUI"), to recover the SDDC from one of (1) entity stores and (2) a controller database, wherein the entity stores correspond to virtual objects in the SDDC; 
retrieving states from the entity stores that correspond to the virtual objects;
determining, for a first virtual object, that a difference exists between a first state from a corresponding first entity store and state information in the controller database;
, wherein the selection is to recover from the controller database, and wherein the reconciling includes updating the first entity store to include the state information from the controller database;
determining if all virtual objects of the SDDC have been reconciled by comparing the states of the entity stores to the state information of the controller database; 
when a difference exists between the states and state information with respect to a second object of the virtual objects, presenting the second object and its differences on Docket No. F070.0225the GUI, and receiving a manual input for the state of the second object, wherein the manual input causes a controller to update an entity store of the second object to store the manual input as the state.
17. (Cancelled).
18. (Cancelled).
19. (Currently Amended). The system of claim 15, the stages further comprising receiving a second selection to reverse the direction for reconciliation, .

Allowable Subject Matter
Claims 1-2, 6-9, 13-16, 19 and 20 are allowed (claims 3-5, 10-12, 17 and 18 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“determining if all virtual objects of the SDDC have been reconciled by comparing the states of the entity stores to the state information of the controller database; 
when a difference exists between the states and state information with respect to a second object of the virtual objects, presenting the second object and its differences on Docket No. F070.0225the GUI, and receiving a manual input for the state of the second object, wherein the manual input causes a controller to update an entity store of the second object to store the manual input as the state”.

The closest prior art (Chatterjee et al: US 8,498,967 B1) discloses similar features of reconciliation of data recovering process (col. 12: 18-25). However, Chatterjee et al do not explicitly teach:
“determining if all virtual objects of the SDDC have been reconciled by comparing the states of the entity stores to the state information of the controller database; 
when a difference exists between the states and state information with respect to a second object of the virtual objects, presenting the second object and its differences on Docket No. F070.0225the GUI, and receiving a manual input for the state of the second object, wherein the manual input causes a controller to update an entity store of the second object to store the manual input as the state”.

Another close prior art, Rein et al (US 2020/0074125 A1), discloses similar features of update state data via user manual input (par. 0099 and fig. 6). However, Rein et al do not explicitly teach:
“determining if all virtual objects of the SDDC have been reconciled by comparing the states of the entity stores to the state information of the controller database; 
when a difference exists between the states and state information with respect to a second object of the virtual objects, presenting the second object and its differences on Docket No. F070.0225the GUI, and receiving a manual input for the state of the second object, wherein the manual input causes a controller to update an entity store of the second object to store the manual input as the state”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“determining if all virtual objects of the SDDC have been reconciled by comparing the states of the entity stores to the state information of the controller database; 
when a difference exists between the states and state information with respect to a second object of the virtual objects, presenting the second object and its differences on Docket No. F070.0225the GUI, and receiving a manual input for the state of the second object, wherein the manual input causes a controller to update an entity store of the second object to store the manual input as the state”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claims 8 and 15 are allowed for similar reason above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165